Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 06/19/2020 is duly acknowledged.
	Claims 1-15, as currently amended, are pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed as a 371 of PCT/IB2018/060204 (filed on 12/17/2018), which claims domestic priority from US provisional application 62/607682 filed on 12/19/2017. 
Claim Objections
1.	Claim 4 (as recited) is objected to because of the following informalities:  claim 4 recites limitations “leucine am inopeptidase, valine am inopeptidase,…” (lines 4-5) and “alanine am inopeptidase, proline am inopeptidase,…” (lines 6-7), wherein the term “aminopeptidase” should be amended appropriately for spacing to recite the proper term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been reproduced as follows:

    PNG
    media_image1.png
    208
    726
    media_image1.png
    Greyscale

As presented the limitations “the copolymer comprising interpolymerized monomer units of a quaternary ammonium-containing ligand monomers; an amide monomer; an oxy monomer;..” are deemed to be ambiguous and confusing. It is unclear if the “copolymer” comprising all three components, i.e. “interpolymerized monomer units of a quaternary ammonium-containing ligand monomers”, “an amide monomer”, and “an oxy monomer”, or the recitation was intended to be interpreted as a Markush group (i.e. selected from the group consisting of” the three components as recited in claim 1).  Since, structural component(s) of the copolymer defining the “nonwoven substrate” required by the “article” used in the process as claimed is unclear, the metes and bounds of the claimed invention is therefore not properly defined. Since, none of the dependent claims 2-15 clarify this point, they are also rejected as being indefinite for the same reasons of record.  Appropriate correction is required.
2.	Claim 10 recites the limitation "the indicator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 as amended directly depends from per se. Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (WO 2012/092242 A2; cited in applicant’s IDS dated 09/10/2020, FOR citation B3) taken with Onda et al (JP 2007/007575 A; cited in applicant’s IDS dated 09/10/2020, FOR citation no. B1; partial English translation by WIPO attached herein as ref. [U]) and Albert et al (1998; NPL cited as ref. [V] on PTO 892 form).
Claim 1 (as presented) is directed to “A method, comprising: 
providing an article, the article comprising a nonwoven substrate having a copolymer grafted thereto, the copolymer comprising interpolymerized monomer units of a quaternary ammonium-containing ligand monomers; an amide monomer; an oxy monomer; and a coating on the nonwoven substrate, the coating comprising a plurality of test microorganisms, an enzyme or a second substrate ; and
contacting the article with a detection medium for a period of time.” (see also 112-b rejection as discussed above; also, it is noted that the term “detection medium” has not been specifically defined by applicants on record; see instant disclosure on pages 9-10)
See also limitations of the dependent claims 2-15, as currently presented.
Swanson et al (2012) disclose a method comprising the steps of providing a microbial detection article that is contacted with detection medium for a period of incubation time for detection of the presence or absence of microbial growth (see abstract, Summary, and claims 1 and 15, for instance); wherein the article comprises a nonwoven substrate functionalized with a grafted hydrogel copolymer (see [0070], claim 8, for instance), which may comprise monomers such as quaternary ammonium ligand, amide or oxy-containing monomers (see [0073], [0095], [0099]-[0107], [0111], [0135], and Example B, for instance); wherein the detection article comprises suitable detection reagents (see [0040], [0045]-[0056], for instance) for detecting,  Bacillus sp. (see [0027], for instance). 
 However, the method wherein the grafted copolymer comprises “interpolymerized monomer units of a quaternary ammonium-containing ligand monomers; an amide monomer; an oxy monomer” (instant claim 1), and wherein the method comprises analyzing the detection medium as pH range of between 5 and 9 (instant claims 5, 6, and 8) have not been explicitly exemplified by the method disclosed by Swanson et al, as discussed above.
Onda et al (2007; see attached English translation) disclose the manufacturing method and the article comprising a microbial support based on a nonwoven fabric that may be made from, for instance using polypropylene (see [0020]) on which a polymer is grafted, wherein the polymer comprises monomers with quaternary ammonium groups, amides or oxy-groups (see [0007], [0027], [0028], for instance), wherein microorganisms are coated onto the polymeric support (see Examples 1-3) for enzymatic detection of biological activity of microbes using an analyte such as degradation of bisphenol A or phenol added to the support (see Examples 1 and 
Albert et al (1998) disclose the art-known fact that alpha-glucosidase enzyme has been used as an indicator for detection of bacterial contamination (see abstract on page 865), using the enzymatic activity on the sensitive fluorogenic substrate such as 4-methylumbelliferyl-D-glucopyranoside, MUG; see page 867, section “Alpha-glucosidase assay”, for instance), wherein the pH optimum for the enzyme has been known to lie in the range or 5 to 9, such as 7.0 to 7.5 (see abstract, Figure 2, for instance).
Thus, it would have been clearly obvious to a person of ordinary skill in the art before the effective filing date of this invention, to use the method disclosed by Onda et al (for grafting suitable polymeric support on the article that has superior microbial binding and acts as a better carrier for microbes, as discussed above), and for employing the enzyme such as alpha-glucosidase with its sensitive fluorogenic substrate MUG which can be used in the range of pH 5 to 9 (see teachings from Albert et al, as discussed above) for detecting biological activity in terms of microbial or bacterial growth, contamination, and/or for analyzing such biological contaminations using the article disclosed by Swanson et al (which already generically suggested the use of such polymeric support materials; see discussion for Swanson et al, above). Since, Onda et al already disclose the grafting polymeric support for efficient capture of the microorganisms, and since the prior art already employs the enzymatic activity of alpha-glucosidase enzyme (using its sensitive fluorogenic MUG substrate; see Albert et al above), an artisan of ordinary skill in the art of microbial activity detection would have successfully modified the method disclosed by Swanson et al in order to incorporate superior features disclosed and/or suggested and demonstrated by the cited references of Onda et al taken with 
Thus, the claims as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657